Title: From James Madison to Albert Gallatin, 28 June 1802 (Abstract)
From: Madison, James
To: Gallatin, Albert


28 June 1802, Department of State. Requests that payment of $250 from the fund for Barbary negotiations be made to Thomas Thompson of Portsmouth, New Hampshire, “to enable him to pay the storage which has accrued upon a parcel of oars that he procured by the request of the late Secretary of State, and which are still on hand.”
 

   
   RC (NHi: Gallatin Papers); letterbook copy (DNA: RG 59, DL, vol. 14). RC 1 p.; in Brent’s hand, signed by JM. Reproduced in Papers of Gallatin (microfilm ed.), reel 7.



   
   Thompson had requested payment in a letter to JM of 9 June 1802 (not found, but acknowledged in Daniel Brent to Thompson, 2 July 1802 [DNA: RG 59, DL, vol. 14]). Brent instructed Thompson to send his account and vouchers to the Treasury Department for settlement and to deliver the oars to the naval agent in Portsmouth.


